UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q/A (Amendment No. 1) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2013 OR Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31668 INTEGRATED BIOPHARMA, INC. (Exact name of registrant, as specified in its charter) Delaware 22-2407475 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 225 Long Ave., Hillside, New Jersey (Address of principal executive offices) (Zip Code) (888) 319-6962 (Registrant’s telephone number, including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to Corporate Issuers: The number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date: Class Outstanding at February 12, 2014 Common Stock, $0.002 par value 21,080,174 Shares Explanatory Statement This Amendment No. 1 on Form 10-Q/A amends Integrated BioPharma, Inc.'s Quarterly Report on Form 10-Q for the quarter ended December 31, 2013 (the “Form 10-Q”) which was filed with the Securities and Exchange Commission on February 12, 2014, solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 consists of certain materials from the Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language). This Amendment No. 1 does not include the entire Form 10-Q except as described in this explanatory note. This Amendment No. 1 does not amend any other information set forth in the original filing. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART II - OTHER INFORMATION Item 6. EXHIBITS Exhibits Exhibit Number 31.1*Certification of pursuant to Section 302 of Section 302 of the Sarbanes-Oxley Act of 2002 by ChiefExecutive Officer. 31.2*Certification of pursuant to Section 302 of Section 302 of the Sarbanes-Oxley Act of 2002 by ChiefFinancial Officer. 32.1*Certification of periodic financial report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 byChief Executive Officer. 32.2*Certification of periodic financial report pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 byChief Financial Officer. 101**The following financial information from Integrated BioPharma, Inc.’s Quarterly Report on Form 10-Qfor the quarter ended December 31, 2013, formatted in XBRL (eXtensible Business ReportingLanguage): (i) Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2013 and 2012, (ii) Condensed Consolidated Balance Sheets as of December 31, 2013 and June 30, 2013, (iii) Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2013 and 2012, and (iv) the Notes to Condensed Consolidated Statements. * Previously filed with the Company’s quarterly report on Form 10-Q for the period ended December 31, 2013, filed with the Securities and Exchange Commission on February 12, 2014. ** Furnished herewith. XBRL (eXtensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. INTEGRATED BIOPHARMA, INC. Date: February 13, 2014 By: /s/ E. Gerald Kay E. Gerald Kay, President and Chief Executive Officer Date: February 13, 2014 By: /s/ Dina L. Masi Dina L. Masi, Chief Financial Officer & Senior Vice President
